Citation Nr: 1224282	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1939 to June 1941.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an August 2009 Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the claims file.

In July 2011, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  The case has now been returned to the Board for its de novo appellate consideration.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was diagnosed with degenerative joint disease of the right hip and underwent total right hip replacement surgery in September 1997.

2.  The Veteran's right hip disability has not been shown to be related to service, nor has it been shown to be related to his service-connected right knee disability. 

CONCLUSION OF LAW

The criteria for service connection for a right hip disorder, to include as secondary to service-connected degenerative joint disease of the right knee, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in February 2006, July 2006, and July 2011 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in a May 2012 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA and private treatment records, VA examination reports, and a transcript of the Veteran's hearing testimony. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In assertions raised in his June 2006 claim, July 2007 notice of disagreement (NOD), and May 2008 substantive appeal, the Veteran asserts entitlement to service connection for a right hip disability which he claims is secondary to a right knee disability.  Pursuant to a May 2011 rating decision, service connection is in effect for the Veteran's right knee disability, effective from January 31, 2006.  

In an April 2006 statement, the Veteran reported that he underwent right hip surgery performed by Dr. C.D. at Bayfront Medical Center.  In his May 2008 substantive appeal, he recalled that he had been told by his surgeon (presumably Dr. C.D.), that his right hip disorder was probably a result of the Veteran favoring his right leg.

The Veteran does not appear to be raising the assertion that his right hip disorder is directly related to an injury or illness sustained during his active duty service.  In this regard, at his August 2009 Board hearing, he expressly denied having any right hip problems either prior to or during service and testified that his initial treatment for his right hip was in approximately 1994.  Regarding his current symptoms, he reported "nagging pain" but stated that he was not receiving any treatment at the time of his testimony.

Consistent with the Veteran's assertions and testimony, service treatment records do not reflect any subjective complaints, treatment, objective findings, or diagnoses concerning the Veteran's right hip.

Also consistent with the Veteran's testimony that he received initial right hip treatment sometime during the mid 1990's, the earliest post-service treatment record that is relevant to the right hip are September 1997 treatment records from Bayfront Medical Center which document complaints of right hip and groin pain.  At that time, the Veteran reported that the described pain began "rather suddenly in 1997" and he was unable to recall any specific trauma or injury.  X-rays taken at that time revealed mild narrowing of the right hip space and some chondrosclerosis that was consistent with early degenerative arthritis.  According to the record, the Veteran's hip was non-responsive to conservative treatment, and ultimately, a total right hip replacement was performed in September 1997.  Despite the Veteran's assertions that he had been told by his surgeon that his right hip disorder was probably a result of favoring his right knee, the Bayfront Medical Center records do not reflect or otherwise indicate any opinion concerning the cause of the Veteran's right hip degeneration.

Subsequent treatment records in the claims file are essentially silent for right hip complaints until a May 2007 VA treatment record which reflects that the Veteran was reporting right hip pain after falling out of his wheelchair.  At that time, a soft tissue contusion was diagnosed.

In August 2010, the Veteran was afforded a VA examination of his right hip.  At that time, he once again reported experiencing the sudden onset of right hip pain without trauma in 1997.  Regarding his current symptoms, he reported pain, stiffness, and decreased motion.  According to the Veteran, standing was limited to a few minutes and he was unable to walk more than a few yards.  The Veteran was noted to be walking with an antalgic gait and with the assistance of a walker and a wheelchair. 

On examination, Veteran demonstrated an antalgic gait, guarding of right hip movement, and reduced right hip motion with pain.  X-rays revealed a prosthesis in the right hip.  Based upon these findings, the examiner diagnosed degenerative joint disease, status post total right hip replacement.  The examiner opined that it is less likely than not that the Veteran's right hip condition is a result of his service-connected right knee disability.  In this regard, the examiner stated that the Veteran's right hip disorder had sudden onset in 1997, which indicates an acute event rather than a gradual wearing.

Pursuant to the Board's July 2011 remand, the claims file was subsequently returned to the same VA examiner who performed the August 2010 VA examination for review and an addendum opinion as to whether the Veteran's right hip disorder had been aggravated by his service-connected right knee disability.  In a March 2011 addendum opinion, the VA examiner concluded that it is less likely than not that the Veteran's right hip disorder had been permanently aggravated by his right knee disability.  Citing various medical research, the examiner noted that although it is a common perception that pain or disability in one leg can cause stress (such as by an altered gait) in the other leg, thereby causing damage to that leg, there is actually no scientific basis for such reasoning.  In this regard, the examiner notes that research has indicated that studies of persons with an altered gait, including an antalgic gait as shown by the Veteran, have not been shown to place any more weight or force upon the non-injured leg.  In view of the cited medical literature, the VA examiner concluded that there is no hard data to support the belief that favoring one leg adversely affects the other leg.

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Certainly, the Veteran is competent in this case to report the onset and subsequent duration of his right hip pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Here, however, the Veteran's competent assertions are that he did not incur a right hip injury during active duty service and that he began receiving treatment for his right hip sometime during the mid 1990's.  On their face, the Veteran's assertions indicate that the Veteran's right hip disorder did not begin until many years after his separation from service in 1941.  Indeed, there is no indication in the evidence that the Veteran's right hip disorder may have had its onset either during service or within a year from his separation from service.  Under the circumstances, there is no basis for service connection for the Veteran's right hip disorder either on a direct basis or under the presumption provided under 38 C.F.R. §§ 3.307 and 3.309.
 
To the extent that the Veteran asserts that his right hip disorder has resulted from or was aggravated by his service-connected right knee disability, the Board finds that the evidence in the record also does not support the award of service connection on a secondary basis under 38 C.F.R. § 3.310.  In this regard, neither the Veteran's private physicians nor VA physicians have offered any opinions which relate his right hip degeneration in any way to his right knee disorder.  Although the Veteran has asserted that his surgeon provided such an opinion to him, the records corresponding to the Veteran's right hip diagnosis and surgery in 1997 do not indicate any such opinions.  Similarly, and as noted above, subsequent VA and private treatment records do not offer any opinions concerning the etiology of his right hip disorder.

Although, as acknowledged above, the Veteran is competent to report the onset and subsequent continuity of right hip symptoms, he is not competent to provide a probative opinion as to the etiology of his right hip disorder.  In this regard, there is no indication that the Veteran has received any medical training such that he is competent to provide an opinion concerning a medical diagnosis or etiology of his right hip degenerative condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Degenerative joint disease and arthritis of the right hip is susceptible to a number of causes.  Accordingly, to the extent that the Veteran's assertions may be construed as offering an opinion concerning the etiology of his right hip disorder, such lay assertions do not constitute competent medical evidence.

Aside from the Veteran's assertions, the only opinion concerning the etiology of the Veteran's right hip disorder is that provided in the VA examiner's August 2010 VA examination report and March 2011 addendum.  This opinion is based upon a review of the claims file, facts ascertained from a history provided by the Veteran, and clinical findings on examination.  Moreover, the VA examiner's opinion and conclusions are supported by citations to medical research and literature which appear to reflect the current state of knowledge of the medical field.  As noted above, the VA examiner's opinion is not rebutted by any contrary evidence.
      
In sum, there is no competent and credible evidence showing that the Veteran's right hip disorder has resulted from or has been aggravated by his service-connected right knee disability.  Moreover, the evidence does not show that the Veteran had a right hip disorder either during service or within one year from his separation from service.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disorder, to include as secondary to service-connected degenerative joint disease of the right knee, and the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative joint disease of the right knee, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


